In a proceeding pursuant to CPLR article 78, inter alia, to compel appellants to place certain real property owned by petitioner upon the tax exempt assessment roll, the appeals are (1) from an order and judgment (one paper) of the Supreme Court, Rockland County, dated December 3, 1976, which, inter alia, granted petitioner’s motion for summary judgment and denied appellants’ cross motion for summary judgment and (2) as limited by appellants’ brief, from so much of an order of the same court, dated February 14, 1977, as, upon treating their motion to reargue as a motion to renew, denied the said motion. Order and judgment (one paper) affirmed, and order affirmed insofar as appealed from, with one bill of $50 costs and disbursements to cover both appeals. We concur with Special Term’s reasoning as to the nature of Columbia University’s educational mission and the role of basic scientific research. Clearly, the scientific research activities being conducted at the university’s Lamont-Doherty Geological Observatory, a postgraduate institute specializing in the study of the earth, its origin, history and relation to the universe, are an integral part of the educational program and are fully in accord with the educational purposes for which the university was organized (cf. Matter of Explorers Club v Lewisohn, 34 NY2d 143 [incidental educational activities of an organization chartered primarily for scientific, not educational, purposes]). Hence, the university is entitled to an exemption for the subject property pursuant to section 421 (subd 1, par [a]) of the Real Property Tax Law ("Non-profit organizations”). The issue of alleged nonexempt vacant land is not properly a part of this proceeding or ripe for judicial determination; appellants’ motion to renew was therefore properly denied. Cohalan, J. P., Margett, Damiani and Shapiro, JJ., concur.